Citation Nr: 0306467	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  03-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for renal cancer with lung 
metastases as a result of exposure to herbicides.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied service connection for 
renal cancer with lung metastases as a result of exposure to 
herbicides.  

In March 2003, the Board granted the veteran's motion to 
advance his case on the docket, and the veteran was so 
informed.  

Although the veteran submitted additional evidence to the 
Board in March 2003, following an Informal Hearing 
Presentation in February 2003, this evidence was essentially 
cumulative and showed only that the veteran continued to be 
treated by his private physicians for renal cancer with lung 
metastases.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served in Vietnam during the Vietnam era.  

3.  Renal cancer was not present in service or until many 
years thereafter and is not shown to be related to service or 
to an incident of service origin.  

4.  It is not shown that the lung was the primary site of the 
cancer.  




CONCLUSIONS OF LAW

1.  Renal cancer with lung metastases was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  Service connection for renal cancer with lung metastases 
due to exposure to Agent Orange in Vietnam between January 9, 
1962, and May 7, 1975, is not warranted.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained and are sufficiently specific and 
comprehensive as to render a VA examination unnecessary.  The 
Board finds that the notice and duty to assist provisions of 
the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The service medical records are negative for complaints or 
findings referable to renal cancer with lung metastases.  
Indeed, the earliest evidence of renal cancer is not shown 
until May 2002, when the veteran was seen by a private 
physician with a one-week history of gross hematuria that was 
painless and without associated flank pain, fever or chills.  
Over the previous six months, he had experienced about a 40-
pound weight loss without dieting.  An abdominal CT scan 
revealed a large mass involving the left kidney that was 
thought to be renal cell carcinoma.  A CT scan of the chest 
in May 2002 was suspicious for pulmonary metastasis of the 
renal cell carcinoma.  In June 2002, the veteran underwent a 
left radical nephrectomy, and pathological examination 
confirmed the diagnosis of renal cell carcinoma.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, the law requires that there be a 
showing of current disability and of a link of the current 
disability to service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to the same effect).  However, the record 
in this case is devoid of any medical evidence attributing 
the renal cancer with lung metastases to service.  There is 
therefore no basis for establishing service connection for 
renal cancer with lung metastases on a direct incurrence 
basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, for veterans who served in Vietnam between January 
9, 1962, and May 7, 1975, the provisions of 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a 
presumption of service connection for certain listed diseases 
that become manifest to a compensable degree during a 
claimant's lifetime or within the time limits established by 
law for specific diseases.  

The list of diseases entitled to service connection on a 
presumptive Agent Orange basis does not include renal cancer.  
See 38 C.F.R. § 3.309(e).  The Secretary of VA has determined 
under the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 
Stat. 11, that a presumption of service connection based on 
exposure to Agent Orange in Vietnam during the Vietnam era 
was not warranted for renal cancer.  See 64 Fed. Reg. 59,232 
(Nov. 2, 1999).  The Secretary noted that the National 
Academy of Sciences had reviewed studies of a link between 
renal cancer and exposure to herbicides and had found that 
the studies were scientifically flawed, inconclusive or 
equivocal and that the credible evidence against an 
association between renal cancer and herbicide exposure 
outweighed the credible evidence for such an association.  
The Secretary determined that a positive association did not 
exist.  See 64 Fed. Reg. 59,232, 59,237 (Nov. 2, 1999).  The 
Secretary has recently reaffirmed this conclusion.  See 67 
Fed. Reg. 42,600, 42,603-4 (June 24, 2002).  

The Board is without power to alter the determination that 
the Secretary has made.  See 38 U.S.C.A. § 7104(c) (West 
2002) (Board is bound in its decisions by the regulations of 
the Department and the instructions of the Secretary).  There 
is thus no legal entitlement to service connection on a 
presumptive Agent Orange basis for renal cancer.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (Table).  

Although the veteran's renal cancer has metastasized to the 
lung, service connection on a presumptive Agent Orange basis 
is not warranted because the presumption is only available 
for primary site cancers.  Presumptive service connection 
with respect to Agent Orange has been made expressly subject 
to the provisions of 38 U.S.C.A. § 1113.  See 38 U.S.C.A. § 
1116(a)(1).  Section 1113(a) provides that the presumption 
contained in section 1116 is not for application where there 
is evidence to establish that a disease which is a recognized 
cause of a disease within the purview of section 1116 has 
been suffered between the date of separation from service and 
the onset of any such disease.  In a precedent opinion 
interpreting the effect of section 1113 on claims for 
presumptive service connection on an Agent Orange basis, the 
VA General Counsel has held that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure.  VAOPGCPREC 18-97.  
Precedent opinions of the General Counsel are binding on the 
Board.  See 38 U.S.C.A. § 7104(c).  

The veteran contends that it is not shown that the lung 
cancer metastasized from the kidney primary site and that the 
lung cancer could have been present in his lung independently 
of the renal cancer and only discovered when the renal cancer 
was discovered.  However, the medical evidence of record 
clearly attributes the lung involvement to metastases from 
the primary site.  Indeed, the only competent evidence of 
record uniformly attributes the lung metastases to the 
primary site of the cancer in the left kidney.  

Although no doubt sincere in his belief regarding the nature 
of the lung cancer, the veteran as a layperson is not 
competent to render opinions on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995), and cases cited 
therein.  See also 38 C.F.R. § 3.159(a)(1) (defining 
competent medical evidence as "evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions" or 
statements "conveying sound medical principles found in 
medical treatises," as well as statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses).  

In the absence of competent medical evidence establishing the 
lung as a primary site of the veteran's cancer, he is not 
entitled to service connection on a presumptive Agent Orange 
basis, and it follows that his claim must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for renal cancer with lung metastases as a 
result of exposure to herbicides is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

